Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continuation of 12
Claims 1,37,41,45,47 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Zhang et al (Chem. Commun. 2009 pp 6795-7 including supporting information) in view of Morgan et al (US PG-Pub 20050158765; of record) as evidenced by Chevolot et al (2007 Angew. Chem. Int. Ed. 46:2398-402).

In a voluminous filing after-final while prosecution is closed, beginning with the first full paragraph at p 17, Applicant asserts the examiner is using impermissible hindsight to reject the claimed method. More particularly, the filing contends motivation is lacking to combine the Zhang and Morgan references allegedly since: (A) the differing oligonucleotide sequences of Zhang glyconjugates I (a.k.a. Chevolot glycomimetic 8b) and II suffice to identify the type of saccharide and that there is not even a fleeting suggestion in Zhang or Chevolot to encode the linker portions of the compounds; and (B) the skilled artisan would have no basis to enzymatically add a second oligonucleotide tag for identifying a second building block such as recited in claim 1 step viii)
The examiner disagrees for the following reasons.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
In regard to (A), first it bears mentioning Zhang glyconjugates I and II not only differ in their linkers and saccharide, they also differ in valency in so far as I is a tri-galactosyl and II is tetra-fucosyl, and applicant’s attention is respectfully invited to the right column of p 2398 and right column of p 2400 of Chevolot which indicates it is of interest in the art to enhance lectin binding with multivalent ligands and the distance between saccharide should be optimized yet Chevolot observed no “cluster effect” in comparing compound 8b and 8d monosaccharides vs. 8a and 8c trisaccharides.  As such, and in contrast with Applicant’s argument, there is indeed suggestion in the prior art to evaluate the impact linker length and geometry plays in lectin binding.
Furthermore as to (B), "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007). Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396. Here, it bears mentioning that the oligonucleotides in Zhang are 15 residues long and in order to interface the bifunctional complexes of Zhang with Morgan, requires a splint sequence (e.g. 8 residues) as well as an opening PCR primer binding sequence (e.g. at least about 7 residues which leaves only 1 residue for encoding a first building block and none for a second building block. Accordingly, the skilled artisan would readily infer the desirability of enzymatic aqueous solution for addition of a longer second oligonucleotide tags identifying various second building blocks in the manner of Morgan and present claim 1 
In conclusion, at least three motivations to combine the Zhang and Morgan references have been identified, including: preparing larger library, as mentioned in the second paragraph at p 6 of the 11/27/2020 office action; the desirability of achieving a lectin cluster effect, as suggested by Chevolot et al; and finally introduction of an oligonucleotide sequences sufficient for encoding, specific PCR priming, and ligating. Notably the former two are derived from the prior art and NOT exclusively gleaned from Applicant’s disclosure and as such the conclusion of obviousness is not based on impermissible hindsight
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M GROSS whose telephone number is (571)272-4446.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








Respectfully,

/CHRISTOPHER M GROSS/Primary Examiner, Art Unit 1639